TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00049-CV


ACandS, Inc., Appellant

v.

Dorothy A. Lehmann, Individually and as Personal Representative of the Heirs and Estate
of Clarence R. Lehmann, Deceased; Alan Sweeten; Eugene Kanak; James Jones;
James Scott; and Henry Taylor, Appellees




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 26,342-A, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING


		The parties have filed an amended joint motion to dismiss and an amended joint
motion to expedite the issuance of mandate.  We dismiss the joint motion to dismiss and the joint
motion to expedite, we grant the amended joint motion to dismiss, and we grant the amended joint
motion to expedite the issuance of mandate.



						__________________________________________
						Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Joint Motion
Filed:   April 25, 2002
Do Not Publish